Exhibit 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT
AND INCREMENTAL FACILITY AGREEMENT


This FIRST AMENDMENT TO CREDIT AGREEMENT AND INCREMENTAL FACILITY AGREEMENT
(this “Agreement”) is dated as of March 2, 2017, and effective in accordance
with Section 7 below, by and among BUFFALO WILD WINGS, INC., a Minnesota
corporation (the “Borrower”), certain Subsidiaries of the Borrower, as
Subsidiary Guarantors, the Lenders (as defined below) who are party to this
Agreement (the “Incremental Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders (the “Administrative Agent”).
STATEMENT OF PURPOSE:
WHEREAS, the Borrower, the lenders party thereto (the “Lenders”) and the
Administrative Agent have entered into that certain Credit Agreement dated as of
October 6, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Credit Agreement be amended, as set
forth herein, to provide for an increase in the Revolving Credit Facility in an
aggregate principal amount of $200,000,000 pursuant to, and in accordance with,
Section 4.1 of the Credit Agreement (the “Revolving Credit Increase”); and
WHEREAS, subject to the terms and conditions set forth in this Agreement, each
Incremental Lender has severally committed to provide the Revolving Credit
Increase in the amount set forth on Annex A attached hereto, in each case on the
Increased Amount Effective Date (as defined below).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.    Capitalized Terms. All capitalized undefined terms used in this
Agreement (including, without limitation, in the introductory paragraph and the
statement of purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement (as amended by this Agreement).
Section 2.    Amendment to Credit Agreement. Effective as of the Increased
Amount Effective Date and subject to the terms and conditions set forth herein
and in reliance upon representations and warranties set forth herein, the
parties hereto agree that the Credit Agreement is amended as follows:
(a)Section 1.1 of the Credit Agreement is amended to insert, in the appropriate
alphabetical location, the following new definition:


“First Amendment Effective Date” means March 2, 2017.
    
(b)Section 4.1(a)(1) of the Credit Agreement is hereby replaced in its entirety
to read as follows: “the total aggregate principal amount for all such
Incremental Revolving Credit Increases shall not (as of any date after the First
Amendment Effective Date) exceed $50,000,000,”.


(c)Schedule 1.1 to the Credit Agreement is hereby replaced in its entirety with
Annex B attached hereto.


Section 3.    Revolving Credit Increase.




1





--------------------------------------------------------------------------------




(a)Subject to the terms and conditions set forth in this Agreement, each
Incremental Lender severally agrees that its respective Revolving Credit
Commitment as of the Increased Amount Effective Date shall be as set forth
opposite such Incremental Lender’s name on Annex B attached hereto.


(b)Notwithstanding anything to the contrary contained in this Agreement, the
Credit Agreement or any other Loan Document, the parties hereto agree that each
revolving loan made pursuant to the Revolving Credit Increase shall be (i) a
“Revolving Credit Loan” under and as defined in the Credit Agreement and (ii)
part of the “Revolving Credit Facility” under, and as defined in, the Credit
Agreement.


(c)The terms and conditions applicable to the Revolving Credit Increase shall be
the same as the terms and conditions applicable to the Revolving Credit Loans,
including, without limitation, the Applicable Margin and the Revolving Credit
Maturity Date with respect thereto. Without limiting the generality of the
foregoing, the parties hereto agree that the Swingline Commitment and the L/C
Sublimit shall not be changed as a result of this Agreement or the transactions
contemplated hereby.


(d)The proceeds of the Revolving Credit Increase shall be used in accordance
with Section 8.4 of the Credit Agreement.


(e)The Revolving Credit Increase shall be deemed to have been incurred under
Section 4.1 of the Credit Agreement.


(f)The Revolving Credit Increase shall constitute Obligations of the Borrower
and shall be guaranteed with the other Extensions of Credit on a pari passu
basis.


Section 4.    Reallocation of Revolving Credit Facility. 


(a)As of the Increased Amount Effective Date and after giving effect to this
Agreement, the Revolving Credit Commitments and the Revolving Credit Commitment
Percentages of each Lender under the Credit Agreement are as set forth on Annex
B hereto.


(b)The outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations shall be reallocated by the
Administrative Agent on the applicable Increased Amount Effective Date among the
Revolving Credit Lenders (including the Incremental Lenders providing such
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Revolving Credit Increase) agree to make all
payments and adjustments necessary to effect such reallocation).


Section 5.    Conditions to Effectiveness. This Agreement shall be deemed to be
effective upon the satisfaction or waiver of each of the following conditions
(such date, the “Increased Amount Effective Date”):
(a)    The Administrative Agent’s receipt of the following, each properly
executed by a Responsible Officer of the signing Credit Party, each in form and
substance reasonably satisfactory to the Administrative Agent:
(i)    executed counterparts of this Agreement, duly executed by each Credit
Party, each of the Incremental Lenders and the Administrative Agent;


2



--------------------------------------------------------------------------------




(ii)    a Revolving Credit Note executed by the Borrower in favor of each
Incremental Lender that has requested a Revolving Credit Note at least two (2)
Business Days in advance of the Increased Amount Effective Date;
(iii)    an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the Borrower
is in compliance with the financial covenants set forth in Section 9.12, in each
case based on the financial statements most recently delivered pursuant to
Section 8.1(a) or 8.1(b), as applicable, both before and after giving effect (on
a Pro Forma Basis) to (x) the Revolving Credit Increase and (y) the making of
any Revolving Credit Loans pursuant thereto (with the Revolving Credit Increase
being deemed to be fully funded);
(iv)    a certificate with respect to each Credit Party certifying that attached
thereto is a true, correct and complete copy of (A) the articles or certificate
of incorporation or formation (or equivalent), as applicable, of such Credit
Party and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable (or certifying that
such organizational documents have not been amended, modified or supplemented
since the Closing Date), (B) the bylaws or other governing document of such
Credit Party as in effect on the Increased Amount Effective Date (or certifying
that such organizational documents have not been amended, modified or
supplemented since the Closing Date), (C) resolutions duly adopted by the board
of directors (or other governing body) of such Credit Party authorizing and
approving the Revolving Credit Increase and the other transactions contemplated
hereunder and the execution, delivery and performance of this Agreement, and
(D) each certificate required to be delivered pursuant to Section 5(a)(v) of
this Agreement;
(v)    certificates as of a recent date of the good standing of each Credit
Party under the laws of its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable; and
(vi)    opinions of counsel to the Credit Parties addressed to the
Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Administrative Agent shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the Administrative Agent and the Lenders);
(b)    the representations and warranties in Section 8 of this Agreement shall
be true and correct as of the Increased Amount Effective Date; and
(c)    payment of (i) all fees and expenses of the Administrative Agent and
Wells Fargo Securities, LLC, and in the case of expenses, to the extent invoiced
at least two (2) Business Days prior to the Increased Amount Effective Date
(except as otherwise reasonably agreed to by the Borrower), required to be paid
on the Increased Amount Effective Date and (ii) all fees to the Incremental
Lenders required to be paid on the Increased Amount Effective Date.
For purposes of determining compliance with the conditions specified in this
Section 5, each Incremental Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Increased Amount
Effective Date specifying its objection thereto.


3



--------------------------------------------------------------------------------




Section 6.    Representations and Warranties. By its execution hereof, each
Credit Party hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the date hereof after giving effect to this Agreement:
(a)    each of the representations and warranties contained in Article VII of
the Credit Agreement shall be true and correct in all material respects, except
to the extent any such representation and warranty is qualified by materiality
or reference to Material Adverse Effect, in which case, such representation and
warranty shall be true, correct and complete in all respects, on such Increased
Amount Effective Date with the same effect as if made on and as of such date
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty shall remain true and
correct as of such earlier date);
(b)    no Default or Event of Default shall exist on such Increased Amount
Effective Date before or after giving effect to (i) the Revolving Credit
Increase and (ii) the making of any Revolving Credit Loans pursuant thereto;
(c)    it has the right and power and is duly authorized and empowered to enter
into, execute and deliver this Agreement and to perform and observe the
provisions of this Agreement;
(d)    this Agreement has been duly authorized and approved by such Credit
Party’s board of directors or other governing body, as applicable, and
constitutes a legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
and
(e)    the execution, delivery and performance of this Agreement do not conflict
with, result in a breach in any of the provisions of, constitute a default
under, or result in the creation of a Lien (other than Permitted Liens) upon any
assets or property of any of such Credit Party, or any of its Subsidiaries,
under the provisions of, such Credit Party’s or such Subsidiary’s organizational
documents or any material agreement to which such Credit Party or Subsidiary is
a party.


Section 7.    Effect of this Agreement. On and after the Increased Amount
Effective Date, references in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the “Credit Agreement” shall be deemed to be references
to the Credit Agreement as modified hereby. Except as expressly set forth
herein, the Credit Agreement and the other Loan Documents shall remain
unmodified and in full force and effect. Except as expressly set forth herein,
this Agreement shall not be deemed (a) to be a waiver of, or consent to, a
modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document, (b) to prejudice any other right or rights
which the Administrative Agent or the Lenders may now have or may have in the
future under or in connection with the Credit Agreement or the other Loan
Documents or any of the instruments or agreements referred to therein, as the
same may be amended, restated, supplemented or otherwise modified from time to
time, (c) to be a commitment or any other undertaking or expression of any
willingness to engage in any further discussion with the Borrower or any other
Person with respect to any waiver, amendment, modification or any other change
to the Credit Agreement or the Loan Documents or any rights or remedies arising
in favor of the Lenders or the Administrative Agent, or any of them, under or
with respect to any such documents or (d) to be a waiver of, or consent to or a
modification or amendment of, any other term or condition of any other agreement
by and among the Credit Parties, on the one hand, and the Administrative Agent
or any other Lender, on the other hand. This Agreement


4



--------------------------------------------------------------------------------




shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents and a “Lender Joinder Agreement” pursuant to Section
4.1(a)(H).
Section 8.    Costs and Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 12.3 of the Credit Agreement to pay and reimburse the
Administrative Agent and its Affiliates in accordance with the terms thereof.
Section 9.    Acknowledgments and Reaffirmations. Each Credit Party (a) consents
to this Agreement and agrees that the transactions contemplated by this
Agreement shall not limit or diminish the obligations of such Person under, or
release such Person from any obligations under, any of the Loan Documents to
which it is a party, (b) confirms and reaffirms its obligations under each of
the Loan Documents to which it is a party, and (c) agrees that each of the Loan
Documents to which it is a party remain in full force and effect and are hereby
ratified and confirmed.
Section 10.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 11.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the Credit Agreement (as amended hereby) and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
[Signature Pages Follow]




5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.


 
 
BORROWER:
 
 
 
 
 
BUFFALO WILD WINGS, INC.
 
 
 
 
By:
/s/ Alexander H. Ware
 
Name:
Alexander H. Ware
 
Title:
Chief Financial Officer
 
 
 
 
 
SUBSIDIARY GUARANTORS:
 
 
 
 
 
BLAZIN WINGS, INC., as a Guarantor
 
 
 
 
By:
/s/ James M. Schmidt
 
Name:
James M. Schmidt
 
Title:
Vice President
 
 
 
 
 
BUFFALO WILD WINGS INTERNATIONAL, INC., as a Guarantor
 
 
 
 
By:
/s/ James M. Schmidt
 
Name:
James M. Schmidt
 
Title:
Chief Operating Officer

























Buffalo Wild Wings, Inc.
First Amendment to Credit Agreement
and Incremental Facility Agreement
Signature Page

--------------------------------------------------------------------------------





 
 
ADMINISTRATIVE AGENT AND LENDERS:
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender
 
 
 
 
By:
/s/ Maureen S. Malphus
 
Name:
Maureen S. Malphus
 
Title:
Vice President





Buffalo Wild Wings, Inc.
First Amendment to Credit Agreement
and Incremental Facility Agreement
Signature Page

--------------------------------------------------------------------------------






 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
By:
/s/ Anthony Luppino
 
Name:
Anthony Luppino
 
Title:
Vice President





Buffalo Wild Wings, Inc.
First Amendment to Credit Agreement
and Incremental Facility Agreement
Signature Page

--------------------------------------------------------------------------------






 
 
BMO HARRIS BANK N.A., as a Lender
 
 
 
 
By:
/s/ Sean T. Ball
 
Name:
Sean T. Ball
 
Title:
Director





Buffalo Wild Wings, Inc.
First Amendment to Credit Agreement
and Incremental Facility Agreement
Signature Page

--------------------------------------------------------------------------------






 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
By:
/s/ Paul Moffatt
 
Name:
Paul Moffatt
 
Title:
Vice President





Buffalo Wild Wings, Inc.
First Amendment to Credit Agreement
and Incremental Facility Agreement
Signature Page

--------------------------------------------------------------------------------






 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
 
 
 
 
By:
/s/ Christine Howatt
 
Name:
Christine Howatt
 
Title:
Authorized Signatory





Buffalo Wild Wings, Inc.
First Amendment to Credit Agreement
and Incremental Facility Agreement
Signature Page

--------------------------------------------------------------------------------






 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
By:
/s/ Michael Cortese
 
Name:
Michael Cortese
 
Title:
Vice President





Buffalo Wild Wings, Inc.
First Amendment to Credit Agreement
and Incremental Facility Agreement
Signature Page

--------------------------------------------------------------------------------






ANNEX A


Revolving Credit Increase Commitments




Incremental Lender
Revolving Credit Increase Commitment
Wells Fargo Bank, National Association
$47,500,000
Bank of America, N.A.
$47,500,000
U.S. Bank National Association
$35,000,000
PNC Bank, National Association
$35,000,000
The Bank of Tokyo-Mitsubishi UFJ, LTD.
$20,000,000
BMO Harris Bank N.A.
$15,000,000
Total
$200,000,000














--------------------------------------------------------------------------------






ANNEX B


Schedule 1.1


Commitments and Commitment Percentages




Lender
Revolving Credit Commitment
Revolving Credit Commitment Percentage
Wells Fargo Bank, National Association
$172,500,000
24.642857140%
Bank of America, N.A.
$172,500,000
24.642857140%
U.S. Bank National Association
$120,000,000
17.142857140%
BMO Harris Bank N.A.
$100,000,000
14.285714290%
PNC Bank, National Association
$75,000,000
10.714285710%
The Bank of Tokyo-Mitsubishi UFJ, LTD.
$60,000,000
8.571428571%
Total
$700,000,000
100.000000000%










